Citation Nr: 1704480	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  10-17 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for a seizure disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 2003 to April 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which awarded service connection for seizure disability and assigned a 40 percent evaluation, effective from May 9, 2007.  The Veteran appealed the initial assigned evaluation.  

During the pendency of the appeal, the Veteran raised a claim for entitlement to a TDIU, and considered part of the initial increased rating claim on appeal, and developed accordingly by the RO.  Although the Veteran unambiguously withdrew his TDIU claim in writing in April 2014, this claim has continued to be listed in the October 2014 and July 2016 Board remands and the September 2016 supplemental statement of the case.  Since 2014, the Veteran has not further indicated that he wishes to withdraw the claim for TDIU. Given that the Veteran has been led by VA to believe that the TDIU claim is still on appeal, the Board has once again listed it on the title page, above.  


FINDINGS OF FACT

1.  The Veteran's seizure disability has been manifested by no more than major seizures occurring on an average of once per every three months and minor seizures characterized occurring weekly.  

2.  The Veteran is unable to maintain substantially gainful employment due to his service-connected seizure disability.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation of 80 percent, and not higher, for service-connected seizure disability have been met.  38 U.S.C.A. §§ 1155, 5103 (West 2014); 38 C.F.R. §§ 4.121, 4.122, 4.124a, Diagnostic Code 8910 (2016).

2.  The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In the present appeal, the Veteran was provided with a content complying notification letter in May 2007, prior to the initial adjudication.  In addition, the claim was subsequently readjudicated on multiple occasions to include as recently in September 2016.  The Board concludes that the duty to notify has been met, and that any timing deficiencies have been cured.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and available VA treatment records.  The Veteran was also afforded VA examination dated in May 2007 in connection to his increased rating claim, as well as a February 2015 VA social and industrial survey examination.  The Board previously noted that the October 2013 VA examination report contains conflicting information regarding the frequency of the Veteran's grand mal seizures, and was considered inadequate.  As such, the Board will not consider the findings contained in that examination report with respect to increased rating claim.  

These matters have been remanded in October 2014 and July 2016, in order to obtain the Veteran's records from Social Security Administration, update his VA treatment records, and to him provide with adequate VA examination addressing the severity of the Veteran's seizure disability.   The Veteran's SSA records and updated VA treatment records have been obtained associated with the claims folder. 

The Board notes that the Veteran failed to report to the scheduled VA examinations in April 2015 and October 2015, and he did not respond to VA's July 2016 inquiry on his willingness to attend a rescheduled examination.  Because the Veteran failed to report to VA examinations scheduled in connection with an initial claim, the claim is evaluated on the basis of the evidence of record.  See 38 C.F.R. § 3.655 (b) (2016).

The Board finds that there has been substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998). 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  The Board will proceed to address the merits of the claim.

2.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).

Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's seizure disorder is rated under the General Rating Formula for Major and Minor Epileptic Seizures, 38 C.F.R. § 4.124a Diagnostic Code 8910 (2016). The General Formula provides for a 40 percent evaluation is warranted for at least one major seizure in the last six months or two in the last year, or for an average of five to eight minor seizures per week.  A 60 percent evaluation is warranted for averaging at least one major seizure in four months over the last year, or nine to ten minor seizures per week.  An 80 percent evaluation is warranted for averaging at least one major seizure in three months over the last year, or more than ten minor seizures weekly.  A 100 percent evaluation is warranted for averaging at least one major seizure per month over the last year.

A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type). 38 C.F.R. § 4.124a, Diagnostic Code 8910, Note (1), (2) (2016).  The General Rating Formula provides that there will be no distinction between diurnal and nocturnal major seizures.  38 C.F.R. § 4.124a, Note (3) (2016).

Under 38 C.F.R. § 4.121, regarding the identification of epilepsy, to warrant a rating, the seizures must be witnessed or verified at some time by a physician. Regarding the frequency of epileptiform attacks; competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  It is also provided that the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized.

The Veteran filed his claim for entitlement to service connection for seizure disability in May 2007.  His service treatment records show that he was diagnosed with grand mal seizures in 2005 that were manifested by severe seizure with loss of consciousness and loss of urine.  He was evaluated for seizure disorder in April 2006.  Although the Veteran had not participated in military activities since 2005, he was not medically discharged for epilepsy until 2008.  The medical board preceding records note that a review of the treatment records show that since 2006, the Veteran had sought emergency medical treatment on multiple occasions for episodes described as tonic clonic seizures with loss of consciousness and a postictal period.   

A July 2006 private medical record shows that the Veteran sought treatment following a seizure episode where he was found lying on ground.  The Veteran reported that this was his last seizure was two to four months ago, and he has had four seizures in the past year, which have been witnessed and identified as generalized tonic-clonic seizures with associated postictal period.

A May 2007 VA examination report shows the Veteran has a diagnosis of grand mal seizures that have improved with treatment.  It was noted that the Veteran continues to experience occasional seizure episodes, with the most recent occurring three months ago. 

Subsequent VA and private treatment record show that the Veteran sought treatment following seizure episodes, sometimes involving witnessed generalized tonic-clonic seizure by medical personnel, and other times involving only minor seizures.  These records show that the Veteran had a history of seizure episodes in May 2008, October 2008, November 2008, December 2008, June 2009, July 2009, August 2009, October 2009, February 2010, September 2012, February 2013, July 2013, February 2014, April 2014, May 2014, October 2014, November 2014, December 2014, February 2015, April 2015, June 2015, August 2015, and October 2015.  These records demonstrate that the Veteran has suffered from seizure episodes approximately once or twice a year to at least six times a year.  

These post-service medical records indicated that the Veteran has had difficulty with using medication to control his seizures episodes, where medication had caused increased frequency of episodes or other adverse side effects.  Since 2010, it appears that the Veteran has utilized alternative types of treatment, to include use of cannabis and diet modification, to control his seizure disability.   These records also show that the Veteran has reported a history of seizure episodes occurring in frequency of once every three months to more than once every month.  See VA treatment records dated in November 2009 (once every three months), November 2010 (two to three times every month); August 2011 (once every month); September 2013 (two to three times every month); March 2014 (once every 30 to 45 days); January 2016 (once every two months), and the reports of a June 2010 VA examination (once every month) and an October 2013 VA examination (once every 30 to 45 days).  However, it is unclear whether the Veteran's reported frequency of seizures involved major seizures or minor seizures. 

The medical evidence of record demonstrates that the Veteran experiences intermittent seizures, which have been described as generalized tonic-clonic convulsions and episodes of unconsciousness.  By definition, these are major seizures.  See 38 C.F.R. § 4.124a, DC 8911 (defining a major seizure as being characterized by generalized tonic-clonic convulsions and episodes of unconsciousness).  With respect to the frequency of these major seizures, the medical records demonstrate that these occur approximately once every three months, which is consistent with an 80 percent rating under General Rating Formula for Major and Minor Epileptic Seizures, 38 C.F.R. § 4.124a, Diagnostic Code 8910. 

Although the Veteran has informed his medical providers that he experiences seizure episodes more frequently, at least once a month - it is not clear that these have involved major seizure episodes as opposed to minor seizures.  Again, the Veteran failed to report to the last three scheduled VA examinations to evaluate the severity of his seizure disability and information obtained during those examinations would have proven helpful to determine the frequency of his major seizures.  As such, the Veteran's initial assigned evaluation must be based on the available evidence of record, which does not support a frequency of seizures of once a month to warrant a higher evaluation.  See 38 C.F.R. § 3.655.

The Board finds that the Veteran's seizure disorder has more nearly approximated the criteria for at least one major seizure every three months since the date of claim.  As such, an 80 percent rating is granted effective May 9, 2007.  See 38 C.F.R. § 4.124a, Diagnostic Code 8910. 

However, a higher rating is not warranted for any time since May 9, 2007.  In this respect, the competent evidence does not show an average of one major seizure per month for any time during the appeal period.   Thus, the Board finds that the lay and medical evidence does not more nearly approximate an average of one major seizure per month for any time during the appeal period.

3.  TDIU 

The Veteran asserts that his service-connected seizure disorder renders him unemployable.

A TDIU may be assigned when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if the veteran has only one such disability, the disability must be rated at 60 percent or more, or, if the veteran has two or more disabilities, at least one disability is rated at 40 percent or more and additional disabilities bring the veteran's combined disability rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016). 

In this case, based on the decision above, the Veteran meets the scheduler criteria throughout the entire applicable period.  The only remaining issue is whether the Veteran is able to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

The record shows that the Veteran received military training as a laboratory technician and phlebotomist.  After his discharge from service, he attempted to work as security for a few months, but he was unable to maintain his employment due to seizure episodes.  He has completed two years of college and received training as a message therapist.  He worked sporadically as message therapist from 2009 to 2011, but his work did not result in more than marginal income.  The Veteran reports that he has been a full-time caretaker of his young son from 2011 to the present, with the supervision of his mother because of the unpredictability of his seizure episodes.  He is not eligible to retain a driver's license due to his seizure disability.   

The Veteran reports that he has been unsuccessful in his attempts to obtain other employment positions or further his education because of the severity of his seizure disability.  He asserts that he has been too disabled for full-time work since 2006.  See the reports of June 2010 and October 2013 VA examinations, and October 2013 Application for Increased Compensation based on Unemployability.  

In October 2013, the Veteran underwent a VA examination to determine the severity of his seizure disability and to obtain medical opinion on whether his disability impacts his employability.  The VA examiner found that due to the frequency of the Veteran's seizure episodes, he was unable to work with machinery or a physical position, and it was unlikely that he would be able to maintain a sedentary position due to increased absenteeism caused by his seizure disability as well as hiring prejudice against persons with seizure disorder.   The VA examiner concluded that the Veteran's prospect of working any usual employment or maintaining employment was unlikely because of his seizure disability.   

The record also contains the report of a February 2015 VA social and industrial survey examination.  Based on a review of the claims folder and clinical interview with the Veteran, the VA examiner concluded that the Veteran's seizure disability impacts his ability to maintain stable steady employment and significant hinders his earning capacity.  The VA examiner noted that the Veteran had made multiple attempts to gain vocational training and maintain stable employment, but his employment was discontinued due to seizure episodes on the job as well as excessive absenteeism related to seizures.   In addition, he was unable to continue with higher education due to excessive absenteeism related to seizures. 

The foregoing evidence demonstrates that the Veteran is unable to obtain or sustain gainful employment as a result of his service-connected seizure disability.  The Veteran and VA examiners have indicated that the Veteran's seizure disability has rendered him unemployable.  Thus, entitlement to TDIU is warranted.  38 C.F.R. §§ 3.340, 4.16, 4.19 (2016). 



ORDER

Entitlement to an initial evaluation of 80 percent for service connected seizure disability is granted.

Entitlement to a TDIU is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


